UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7492


JOHN A. FRILANDO, a/k/a John Frilando, a/k/a John Anthony
Frilando,

                Plaintiff - Appellant,

          v.

DIRECTOR TIMOTHY JOHNSON, Acting Warden; ASSOCIATE WARDEN
LANKFORD; UNIT MANAGER R. KEYS; COUNSELOR T. NAYLOR; SIS
LIEUTENANT J. STIVERS; LIEUTENANT GOODYEAR; LIEUTENANT F.
HILL; LIEUTENANT HANKERSON; CAPTAIN E. RAYBURN; FREDRICK
GRAINGER,   Correction   Officer; COUNSELOR THRASHER; SIS
LIEUTENANT J. PATTERSON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   David C. Norton, District Judge.
(4:13-cv-02931-DCN)


Submitted:   February 25, 2015            Decided:    March 3, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Anthony Frilando, Appellant      Pro Se.      Barbara Murcier
Bowens, Assistant United States       Attorney,    Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             John A. Frilando appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have    reviewed    the   record   and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Frilando v. Johnson, No. 4:13-cv-02931-DCN (D.S.C. Sept.

26, 2014).      We deny Frilando’s motions for the appointment of

counsel.      We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented     in   the   materials

before   this    court   and   argument     would   not    aid   the   decisional

process.



                                                                         AFFIRMED




                                        2